


Exhibit 10.14

 

PTC Therapeutics, Inc.

Inducement Grant

Nonstatutory Stock Option Agreement

 

1.                                      Grant of Option.

 

This agreement evidences the grant by PTC Therapeutics, Inc., a Delaware
corporation (the “Company”), on [·] (the “Grant Date”) to [·], an employee of
the Company (the “Participant”), of an option to purchase, in whole or in part,
on the terms provided herein, a total of [·] shares (the “Shares”) of common
stock, $0.001 par value per share, of the Company (“Common Stock”) at $[·] per
Share.  Unless earlier terminated, this option shall expire at 5:00 p.m.,
Eastern time, on [·] (the “Final Exercise Date”).

 

The option evidenced by this agreement was granted to the Participant pursuant
to the inducement grant exception under NASDAQ Stock Market Rule 5635(c)(4), and
not pursuant to the Company’s 2013 Long Term Incentive Plan (the “Plan”) or any
equity incentive plan of the Company, as an inducement that is material to the
Participant’s employment with the Company.

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”). 
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2.                                      Vesting Schedule.

 

Except as otherwise provided herein, this option will become exercisable
(“vest”) as to [·]% of the original number of Shares on [·] (the “Vesting
Reference Date”) and as to an additional [·]% of the original number of Shares
at the end of each successive [·] period following the Vesting Reference Date
until the third anniversary of the Vesting Reference Date.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof.

 

3.                                      Exercise of Option.

 

(a)                                 Form of Exercise.  Each election to exercise
this option shall be in writing, signed by the Participant, and received by the
Company at its principal office, accompanied by this agreement and payment in
full as follows:

 

(1)                                 in cash or by check, payable to the order of
the Company;

 

(2)                                 by (i) delivery of an irrevocable and
unconditional undertaking by a creditworthy broker to deliver promptly to the
Company sufficient funds to pay the exercise price and any required tax
withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding;

 

(3)                                 to the extent approved by the Board of
Directors of the Company (the “Board”), in its sole discretion, by delivery
(either by actual delivery or attestation) of shares of Common Stock owned by
the Participant valued at their fair market value per share as determined by (or
in a manner approved by) the Board (the “Fair Market Value”), provided (i) such
method of payment is then permitted under applicable law, (ii) such Common
Stock, if acquired directly from the Company, was owned by the Participant for
such minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

 

--------------------------------------------------------------------------------


 

(4)                                 to the extent approved by the Board, in its
sole discretion, by delivery of a notice of “net exercise” to the Company, as a
result of which the Participant would receive (i) the number of shares
underlying the portion of this being exercised, less (ii) such number of shares
as is equal to (A) the aggregate exercise price for the portion of this option
being exercised divided by (B) the Fair Market Value on the date of exercise;

 

(5)                                 to the extent permitted by applicable law or
approved by the Board, in its sole discretion, by payment of such other lawful
consideration as the Board may determine; or

 

(6)                                 by any combination of the above permitted
forms of payment.

 

The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional share
or for fewer than ten whole shares.

 

(b)                                 Continuous Relationship with the Company
Required.  Except as otherwise provided in this Section 3, this option may not
be exercised unless the Participant, at the time he or she exercises this
option, is, and has been at all times since the Grant Date, an employee, officer
or a director of, or consultant or advisor to, the Company or any other entity
the employees, officers, directors, consultants, or advisors of which are
eligible to receive option grants under the Plan (an “Eligible Participant”).

 

(c)                                  Termination of Relationship with the
Company.  If the Participant ceases to be an Eligible Participant for any
reason, then, except as provided in paragraphs (d), (e) and (f) below, the right
to exercise this option shall terminate three months after such cessation (but
in no event after the Final Exercise Date), provided that this option shall be
exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation.  Notwithstanding the foregoing, if
the Participant, prior to the Final Exercise Date, violates the non-competition
or confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon
written notice to the Participant from the Company describing such violation.

 

(d)                                 Exercise Period Upon Death or Disability. 
If the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date while he or she
is an Eligible Participant and the Company has not terminated such relationship
for “cause” as specified in paragraph (e) below, this option shall be
exercisable, within the period of one year following the date of death or
disability of the Participant, by the Participant (or in the case of death by an
authorized transferee), provided that this option shall be exercisable only to
the extent that this option was exercisable by the Participant on the date of
his or her death or disability, and further provided that this option shall not
be exercisable after the Final Exercise Date.

 

(e)                                  Termination for Cause.  If, prior to the
Final Exercise Date, the Participant’s employment or other relationship with the
Company is terminated by the Company for Cause (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
termination of employment or other relationship.  If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment or other relationship by the Company for Cause, and the
effective date of such employment or other termination is subsequent to the date
of the delivery of such notice, the right to exercise this option shall be
suspended from the time of the delivery of such notice until the earlier of
(i) such time as it is determined or otherwise agreed that the Participant’s
employment or  other relationship shall not be terminated for Cause as provided
in such notice or (ii) the effective date of such termination of employment or
other relationship (in which case the right to exercise this option shall,
pursuant to the preceding sentence, terminate immediately upon the effective
date of such termination of employment or other relationship).  If the
Participant is party to an employment, consulting or severance agreement with
the Company that contains a definition of “cause” for termination of employment
or other relationship, “Cause” shall have the meaning ascribed to such term in
such agreement.  Otherwise, “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant’s employment or other relationship shall
be considered to have been terminated for “Cause” if the Company determines,
within 30 days after the Participant’s resignation, that termination for Cause
was warranted.

 

2

--------------------------------------------------------------------------------


 

(f)                                   Accelerated Vesting upon Termination in
connection with Corporate Change.

 

(1)                                 In the event that the Participant’s
employment is terminated by the Company without Cause or by the Participant for
Good Reason (as defined in Section 3(h) of this Agreement), the unvested portion
of the option award granted hereunder will not be subject to any accelerated
vesting except as otherwise provided for in this Section 3(f) or as otherwise
set forth in an employment or other agreement between the Participant and the
Company.

 

(2)                                 In the event that the Participant’s
employment is terminated by the Company without Cause or by the Participant for
Good Reason within the period of three (3) months prior to (but only if
negotiations relating to the particular Corporate Change, as defined in
Section 3(g) of this Agreement, that occurs are ongoing at the date of the
notice of termination) or twelve (12) months after a Corporate Change that
occurs while the Participant is employed by the Company (such fifteen-month
period, the “Protected Period”), one hundred percent (100%) of the unvested
portion of the option award granted hereunder shall vest immediately.

 

(g)                                  Definition of “Corporate Change”.  For
purposes of this Agreement, “Corporate Change” shall mean any circumstance in
which (i) the Company is not the surviving entity in any merger, consolidation
or other reorganization (or survives only as a subsidiary or affiliate of an
entity other than a previously wholly-owned subsidiary of the Company); (ii) the
Company sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than a
wholly-owned subsidiary of the Company); (iii) any person or entity, including a
“group” as contemplated by Section 13(d)(3) of the U.S. Securities Exchange Act
of 1934, as amended (excluding, for this purpose, the Company or any Subsidiary,
or any employee benefit plan of the Company or any Subsidiary, or any “group” in
which all or substantially all of its members or its members’ affiliates are
individuals or entities who are or were beneficial owners of the Company’s
outstanding shares prior to the initial public offering, if any, of the
Company’s stock), acquires or gains ownership or control (including, without
limitations, powers to vote) of more than 50% of the outstanding shares of the
Company’s voting stock (based upon voting power); or (iv) as a result of or in
connection with a contested election of directors, the persons who were
directors of the Company before such election shall cease to constitute a
majority of the Board of Directors of the Company.  Notwithstanding the
foregoing, a “Corporate Change” shall not occur as a result of an initial public
offering of the Company’s common stock, or as a result of a merger,
consolidation, reorganization or restructuring after which either (1) a majority
of the Board of Directors of the controlling entity consists of persons who were
directors of the Company prior to the merger, consolidation, reorganization or
restructuring or (2) the Participant forms part of an executive management team
that consists of substantially the same group of individuals and the Participant
is performing in a similar role, with similar authority and responsibility
(other than changes solely attributable to the change in ownership structure),
to that which existed prior to the reorganization or restructuring. 
Notwithstanding the foregoing, for any payments or benefits hereunder that are
subject to Section 409A, the Corporate Change must constitute a “change in
control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(i).

 

(h)                                 Definition of “Good Reason”.  If the
Participant is party to an employment, consulting or severance agreement with
the Company that contains a definition of “good reason” for termination of
employment or other relationship, “Good Reason” shall have the meaning ascribed
to such term in such agreement.  Otherwise, “Good Reason” shall mean any of the
following, unless (i) the basis for such Good Reason is cured within a
reasonable period of time (determined in the light of the cure appropriate to
the basis of such Good Reason, but in no event less than thirty (30) nor more
than ninety (90) days) after the Company receives written notice (which must be
received from the Participant within ninety (90) days of the initial existence
of the condition giving rise to such Good Reason) specifying the basis for such
Good Reason or (ii) Participant has consented to the condition that would
otherwise be a basis for Good Reason:

 

(1)                                 An change in the principal location at which
the Participant provides services to the Company to a location more than fifty
(50) miles from the location at which the Participant provided services as of
immediately prior to the Corporate Change and/or to a location in New York City
(either of), which change the Company has reasonably determined as of the date
hereof, would constitute a material change in the geographic location at which
the Participant provides services to the Company);

 

3

--------------------------------------------------------------------------------


 

(2)                                 A material adverse change by the Company in
the Participant’s duties, authority or responsibilities which causes the
Participant’s position with the Company to become of materially less
responsibility or authority than the Participant’s position immediately prior to
the Corporate Change.  For purposes of this definition of “Good Reason,” a
“material adverse change” following a Corporate Change shall not include any
diminution in authority, duties or responsibilities that is solely attributable
to the change in the Company’s ownership structure but does not otherwise change
the Participant’s authority, duties or responsibilities (except in a positive
manner) otherwise with respect to the Company’s business;

 

(3)                                 A material reduction in the Participant’s
base compensation (including his or her base salary);

 

(4)                                 A material breach of this Agreement by the
Company which has not been cured within thirty (30) days after written notice
thereof by the Participant; or

 

(5)                                 Failure to obtain the assumption
(assignment) of this Agreement by any successor to the Company.

 

4.                                      Agreement in Connection with Public
Offering.

 

The Participant agrees, in connection with an underwritten public offering of
the Common Stock pursuant to a registration statement under the Securities Act,
(i) not to (a) offer, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, any shares of Common Stock or any other
securities of the Company or (b) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
shares of Common Stock or other securities of the Company, whether any
transaction described in clause (a) or (b) is to be settled by delivery of
securities, in cash or otherwise, during the period beginning on the date of the
filing of such registration statement with the Securities and Exchange
Commission and ending 180 days after the date of the final prospectus relating
to the offering (plus up to an additional 34 days to the extent requested by the
managing underwriters for such offering in order to address Rule 2711(f) of the
National Association of Securities Dealers, Inc. or any similar successor
provision), and (ii) to execute any agreement reflecting clause (i) above as may
be requested by the Company or the managing underwriters at the time of such
offering.  The Company may impose stop-transfer instructions with respect to the
shares of Common Stock or other securities subject to the foregoing restriction
until the end of the “lock-up” period.

 

5.                                      Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

6.                                      Transfer Restrictions.

 

(a)                                 This option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, this option shall be
exercisable only by the Participant.

 

(b)                                 The Participant agrees that he will not
transfer any Shares issued pursuant to the exercise of this option unless the
transferee, as a condition to such transfer, delivers to the Company a written
instrument confirming that such transferee shall be bound by all of the terms
and conditions of Section 4; provided that such a written confirmation shall not
be required with respect to Section 4 after the completion of the lock-up period
in connection with the Company’s underwritten public offering.

 

4

--------------------------------------------------------------------------------


 

7.                                      Adjustments for Changes in Common Stock
and Certain Other Events.

 

(a)                                 Changes in Capitalization.  In the event of
any stock split, reverse stock split, stock dividend, recapitalization,
combination of shares, reclassification of shares, spin-off or other similar
change in capitalization or event, or any dividend or distribution to holders of
Common Stock other than an ordinary cash dividend, the number and class of
securities and exercise price per share of this option shall be equitably
adjusted by the Company in the manner determined by the Board.  Without limiting
the generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to this option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then the Participant, if he exercises this option between the record
date and the distribution date for such stock dividend, shall be entitled to
receive, on the distribution date, the stock dividend with respect to the shares
of Common Stock acquired upon exercise of this option, notwithstanding the fact
that such shares were not outstanding as of the close of business on the record
date for such stock dividend.

 

(b)                                 Reorganization Events.  A “Reorganization
Event” shall mean:  (a) any merger or consolidation of the Company with or into
another entity as a result of which all of the Common Stock of the Company is
converted into or exchanged for the right to receive cash, securities or other
property or is cancelled, (b) any transfer or disposition of all of the Common
Stock of the Company for cash, securities or other property pursuant to a share
exchange or other transaction or (c) any liquidation or dissolution of the
Company.  In connection with a Reorganization Event, the Board may take any one
or more of the following actions with respect to this option (or any portion
thereof) on such terms as the Board determines: (i) provide that this option
shall be assumed, or substantially equivalent option shall be substituted, by
the acquiring or succeeding corporation (or an affiliate thereof), (ii) upon
written notice to the Participant, provide that the unexercised portion of this
option will terminate immediately prior to the consummation of such
Reorganization Event unless exercised by the Participant within a specified
period following the date of such notice, (iii) provide that this option shall
become exercisable, realizable, or deliverable, or restrictions applicable to
this option shall lapse, in whole or in part prior to or upon such
Reorganization Event, (iv) in the event of a Reorganization Event under the
terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share surrendered in the Reorganization Event (the
“Acquisition Price”), make or provide for a cash payment to the Participant with
respect to this option equal to (A) the number of shares of Common Stock subject
to the vested portion of this option (after giving effect to any acceleration of
vesting that occurs upon or immediately prior to such Reorganization Event)
multiplied by (B) the excess, if any, of (I) the Acquisition Price over (II) the
exercise, price of this option and any applicable tax withholdings, in exchange
for the termination of this option, (v) provide that, in connection with a
liquidation or dissolution of the Company, this option shall convert into the
right to receive liquidation proceeds (if applicable, net of the exercise,
measurement or purchase price thereof and any applicable tax withholdings) and
(vi) any combination of the foregoing.

 

For purposes of clause (i) above, this option shall be considered assumed if,
following consummation of the Reorganization Event, this option confers the
right to purchase, for each share of Common Stock subject to this option
immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of this option to consist solely
of such number of shares of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) that the Board determined to be equivalent
in value (as of the date of such determination or another date specified by the
Board) to the per share consideration received by holders of outstanding shares
of Common Stock as a result of the Reorganization Event.

 

8.                                      Miscellaneous.

 

(a)                                 No Right To Employment or Other Status.  The
grant of this option shall not be construed as giving the Participant the right
to continued employment or any other relationship with the Company.  The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim hereunder.

 

5

--------------------------------------------------------------------------------


 

(b)                                 No Rights As Stockholder.  Subject to the
provisions of this option, the  Participant shall not have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to this option until becoming the record holder of such shares.

 

(c)                                  Entire Agreement.  This Agreement
constitutes the entire agreement between the parties, and supersede all prior
agreements and understandings, relating to the subject matter hereof.

 

(d)                                 Amendment.  The Board may amend, modify or
terminate this Agreement, including but not limited to, substituting another
option of the same or a different type and changing the date of exercise or
realization.  Notwithstanding the foregoing, the Participant’s consent to such
action shall be required unless the Board determines that the action, taking
into account any related action, would not materially and adversely affect the
Participant.

 

(e)                                  Compliance with Code Section 409A.  This
Agreement does not, and shall not be amended so as to, provide for deferral of
compensation that does not comply with Section 409A of the Code, unless the
Board, at the time of amendment, specifically provides that this Agreement is
not intended to comply with Section 409A of the Code.

 

(f)                                   Acceleration.  The Board may at any time
provide that this option shall become immediately exercisable in whole or in
part, free of some or all restrictions or conditions, or otherwise realizable in
whole or in part, as the case may be.

 

(g)                                  Withholding.  The Participant must satisfy
all applicable federal, state, and local or other income and employment tax
withholding obligations before the Company will deliver stock certificates or
otherwise recognize ownership of Common Stock under this option.  The Company
may decide to satisfy the withholding obligations through additional withholding
on salary or wages.  If the Company elects not to or cannot withhold from other
compensation, the Participant must pay the Company the full amount, if any,
required for withholding or have a broker tender to the Company cash equal to
the withholding obligations. Payment of withholding obligations is due before
the Company will issue any shares on exercise of this option or at the same time
as payment of the exercise price, unless the Company determines otherwise. If
approved by the Board, in its sole discretion, a Participant may satisfy such
tax obligations in whole or in part by delivery (either by actual delivery or
attestation) of shares of Common Stock underlying this option valued at their
Fair Market Value; provided, however, except as otherwise provided by the Board,
that the total tax withholding where stock is being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Shares used to satisfy tax withholding requirements cannot be
subject to any forfeiture, unfulfilled vesting or other similar requirements.

 

(h)                                 Conditions on Delivery of Stock.  The
Company will not be obligated to deliver any shares of Common Stock pursuant to
this Agreement until (i) all conditions of this Agreement have been met to the
satisfaction of the Company, (ii) in the opinion of the Company’s counsel, all
other legal matters in connection with the issuance and delivery of such shares
have been satisfied, including any applicable securities laws and regulations
and any applicable stock exchange or stock market rules and regulations, and
(iii) the Participant has executed and delivered to the Company such
representations or agreements as the Company may consider appropriate to satisfy
the requirements of any applicable laws, rules or regulations.

 

(i)                                     Administration by Board.  The Board will
administer this Agreement and may construe and interpret the terms hereof.  The
Board may correct any defect, supply any omission or reconcile any inconsistency
in this Agreement in the manner and to the extent it shall deem expedient to
carry the Agreement into effect and it shall be the sole and final judge of such
expediency.  No director or person acting pursuant to the authority delegated by
the Board shall be liable for any action or determination relating to or under
this Agreement made in good faith.

 

(j)                                    Appointment of Committees.  To the extent
permitted by applicable law, the Board may delegate any or all of its powers
hereunder to one or more committees or subcommittees of the Board (a
“Committee”).  All references herein to the “Board” shall mean the Board or a
Committee to the extent that the Board’s powers or authority hereunder have been
delegated to such Committee.

 

6

--------------------------------------------------------------------------------


 

(k)                                 Severability.  The invalidity or
unenforceability of any provision hereof shall not affect the validity or
enforceability of any other provision hereof, and each such other provision
shall be severable and enforceable to the extent permitted by law.

 

(l)                                     Governing Law.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than the State of
Delaware.

 

(m)                             Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one in the same instrument.

 

The Company has caused this option to be executed by its duly authorized
officer.

 

 

PTC THERAPEUTICS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.

 

 

 

PARTICIPANT

 

 

 

 

 

Name:

 

7

--------------------------------------------------------------------------------
